Citation Nr: 0312561	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.

(The issue of entitlement to an increased rating for a right 
shoulder disability, currently 20 percent disabling will be 
addressed in a separate decision of the Board).  

REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
September 1972 and from June 1978 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for hypertension 
and denied an increased rating for a right shoulder 
disability.. 

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a right shoulder 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and in 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
VAOPGCPREC 1-2003.  When it is completed, the Board will 
provide notice of the development to the veteran as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The medical and other evidence of record does not show 
that the veteran was diagnosed with hypertension in service 
or that the condition is otherwise related to his military 
service, and it was not manifest to a degree of 10 percent or 
more within one year of his discharge from service.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), (e) 
(2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision and statement of the case apprised the 
veteran of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, the veteran was informed of the 
enactment of the VCAA in a September 2001 letter, and in the 
March 2002 statement of the case, the new regulations were 
outlined for the veteran.  He was informed that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately the veteran's responsibility to 
submit any private records.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  His service medical records and 
private medical reports are included in the record.  VA 
outpatient treatment reports are in the file.  The veteran 
was also provided the opportunity to present testimony at a 
personal hearing before the undersigned at the RO in December 
2002.  There is no indication that there exists any evidence 
which has a bearing on this case that has not been obtained.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  

II.  Service Connection for Hypertension

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records from the veteran's first period of 
active duty show that upon enlistment examination in November 
1970, his blood pressure was reported to be 130/82.  A blood 
pressure reading in January 1972 was 120/80.  Upon separation 
examination in May 1972, his blood pressure was 120/74.

Service medical records from the veteran's second period of 
active duty show that he was hospitalized in April 1988 for 
surgery to repair a fractured right humerus.  In a May 1988 
narrative summary, it was noted that the veteran had 
hypertension on screening the morning of his admission.  
However, his blood pressure was not noted on the report.  
Subsequent blood pressure readings for the period from April 
1988 to April 1989 were:  161/103; 125/83; 146/80;129/73; 
140/82; 121/87; 149/95; 128/83; 139/74; and 149/85.  Upon 
separation examination in March 1989, his blood pressure was 
132/71.  A diagnosis of chronic hypertension was not 
indicated.  

Private and VA medical evidence shows that the veteran was 
taking medication for his blood pressure in September 1999.  
In an October 2000 statement, a VA physician's assistant 
reported that she reviewed the veteran's records and noted 
that he had had a few intermittent elevated/borderline blood 
pressure readings since 1991.  He was started on blood 
pressure medication in 1997.  

Hypertension means that the diastolic blood pressure is 
predominantly 90, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90.  A 10 percent rating is warranted for 
hypertension when diastolic pressure is predominantly 100 or 
more, or; systolic pressure is predominantly 160 or more, or; 
with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1.  

Based on the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  With 
the exception of one notation that the veteran had 
hypertension during a period of hospitalization for surgery, 
service medical records are negative for any references to 
chronic hypertension, and upon separation examination after 
his final period of active duty, his blood pressure was 
normal.  Although the veteran's blood pressure readings may 
have been considered elevated, they do not show that his 
diastolic blood pressure was predominantly 90 or more, or 
that his systolic blood pressure was predominantly 160 or 
more as hypertension is defined by VA regulation.  
Furthermore, the medical evidence does not show that 
hypertension was manifest to a degree of 10 percent or more 
within one year of his discharge from service.  In fact, a 
physician's assistant reported that the veteran had elevated 
blood pressure since 1991, more than one year after his 
discharge from service, and he did not require medication to 
control it until 1997.  

The veteran has offered his own opinion that his hypertension 
began in service, and he has testified that he first began 
taking medication for his blood pressure in 1991.  However, 
the medical evidence does not support this assertion.  
Furthermore, his opinion is not probative on the issue 
because lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Hence, service 
connection for hypertension is denied.  


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

